John E. Jennings, Judge, dissenting. While I have no quarrel with the treatment of the substantive issues presented, I cannot agree that the order is appealable. The idea that an order ending a “severable branch” of the litigation is appealable began as dicta in Davie v. Davie, 52 Ark. 224, 12 S.W. 558 (1889). In Parker v. Murray, 221 Ark. 554, 254 S.W.2d 468 (1953), the supreme court held that an order was appealable “where a distinct and several branch of the case is finally determined, although the suit is not ended.” (Quoting Davie v. Davie, supra.) While I do not disagree with the concept, I do not think that it will be very often helpful in determining the question of the appeala-bility of an order. In the case at bar the question we are asked to determine is certainly a separate issue, but it is not, in my view, a severable branch of the litigation. Workers’ compensation cases are different from cases appealed from trial courts. Sometimes, appeals are allowed in workers’ compensation cases even though the litigation before the Commission has not come to and end. See, e.g., Bibler Brothers, Inc. v. Ingram, 266 Ark. 969, 587 S.W.2d 841 (1979); Luker v. Reynolds Metals Co., 244 Ark. 1088, 428 S.W.2d 45 (1968). These kinds of cases, in my view, can be better explained using other reasoning. The supreme court has held that a judgment is final and appealable if it, in form or effect, operates to divest some right so as to put it beyond the power of the court to place the parties in their former condition. See Allred v. National Old Line Ins. Co., 245 Ark. 893, 435 S.W.2d 104 (1968). The court has also looked to see whether the appellant would suffer injury by awaiting the termination of the litigation. Sennett v. Walker, 92 Ark. 607, 123 S.W. 769 (1990). Appeals may be allowed to prevent irreparable injury pending suit. See Orem v. Moore, 224 Ark. 146, 272 S.W.2d 60 (1954). When we permit the appeal of separate issues as the case below progresses we encourage piecemeal litigation. “Cases cannot be tried by piecemeal, and one cannot delay the final adjudication of a cause by appealing from the separate order, of the court as the cause progresses.” H.E. McConnell & Son, v. Sadle, 248 Ark. 1182, 455 S.W.2d 880 (1970) (quoting McPherson v. Consolidated Casualty Co., 105 Ark. 324, 151 S.W. 283 (1912)). The reason for the general rule limiting the right of appeal to final judgments is to prevent the unnecessary expense and delay to the litigants of repeated appeals. See State v. Greenville Stone & Gravel Co., 122 Ark. 151, 182 S.W. 555 (1916); Davie v. Davie, 52 Ark. 224, 12 S.W. 558 (1889). I think we should heed our own admonition and follow the better practice of reviewing only orders of the Commission that are final. See Gina Marie Farms v. Jones, 28 Ark. App. 90, 770 S.W.2d 680 (1989). I respectfully dissent.